19-3021
     Xu v. Garland
                                                                           BIA
                                                                      Wright, IJ
                                                                   A205 812 348
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of January, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            GUIDO CALABRESI,
11            WILLIAM J. NARDINI,
12                 Circuit Judges.
13   _____________________________________
14
15   HAI LIANG XU,
16            Petitioner,
17
18                   v.                                  19-3021
19                                                       NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                 Theodore N. Cox, New York, NY.
26
27   FOR RESPONDENT:                 Ethan P. Davis, Acting Assistant
28                                   Attorney General; Anthony P.
 1                                      Nicastro , Assistant Director;
 2                                      Patricia E. Bruckner, Trial
 3                                      Attorney, Office of Immigration
 4                                      Litigation, United States
 5                                      Department of Justice, Washington,
 6                                      DC.

 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Hai Liang Xu, a native and citizen of the

12   People’s Republic of China, seeks review of a September 9,

13   2019, decision of the BIA affirming a February 2, 2018,

14   decision     of   an   Immigration       Judge    (“IJ”)      denying    asylum,

15   withholding       of   removal,    and       relief   under    the   Convention

16   Against Torture (“CAT”).           In re Hai Liang Xu, No. A 205 812

17   348 (B.I.A. Sept. 9, 2019), aff’g No. A 205 812 348 (Immig.

18   Ct.   N.Y.   City      Feb.   2,   2018).        We   assume    the     parties’

19   familiarity with the underlying facts and procedural history.

20         We have considered the IJ’s decision as supplemented by

21   the BIA.      See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

22   Cir. 2005).        The applicable standards of review are well

23   established.       See 8 U.S.C. § 1252(b)(4)(B); Paloka v. Holder,

24   762 F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings

                                              2
 1   for substantial evidence and questions of law de novo).

 2          The   agency    reasonably      concluded      that    Xu    failed   to

 3   establish      an     objectively      reasonable        fear      of   future

 4   persecution.         Xu alleged a fear of persecution because he

 5   began practicing Christianity while in the United States.

 6   Accordingly, he had the burden to establish a “well-founded

 7   fear    of     persecution.”       8   C.F.R.     §    1208.13(b)(1).        An

 8   applicant’s “fear may be well-founded even if there is only

 9   a slight, though discernible, chance of persecution” Diallo

10   v. INS, 232 F.3d 279, 284 (2d Cir. 2000), but “[i]n the

11   absence of solid support in the record . . . [an applicant’s]

12   fear is speculative at best,” Jian Xing Huang v. INS, 421

13   F.3d    125,   129    (2d   Cir.   2005).       Moreover,     “in    order   to

14   establish      eligibility     for     relief    based       exclusively     on

15   activities undertaken after . . . arrival in the United

16   States, an alien must make some showing that authorities in

17   his country of nationality are (1) aware of his activities or

18   (2) likely to become aware of his activities.”                      Hongsheng

19   Leng v. Mukasey, 528 F.3d 135, 137 (2d Cir. 2008).

20          Xu did not allege that authorities in China are aware

21   that he is a practicing Christian, and the agency reasonably


                                            3
 1   concluded that he failed to show a “reasonable possibility”

 2   that they would become aware.        Id. at 143.   Xu testified that

 3   Chinese authorities would learn of his activities because he

 4   would spread the gospel to strangers in China; but he admitted

 5   that in the five years he had been practicing Christianity in

 6   the United States, he spread the gospel to only six or seven

 7   friends and family members.     Accordingly, his belief that he

 8   might be inspired “to spread the Gospel to strangers,” was

 9   not solid support for his claim.         See Jian Xing Huang, 421

10   F.3d at 129.      Xu also asserted that he would attend an

11   underground church in China, but he could not identify what

12   church, and the fact that he would attend did not show that

13   the government would be aware of his attendance.

14       Contrary to Xu’s argument, the IJ sufficiently considered

15   the letters from the pastor of his Church in Queens and a

16   Chinese national who was arrested, beaten and detained for

17   attending   a   church,   and   the    record   supports   the   IJ’s

18   characterization of the evidence.         The pastor recounts that

19   he had a conversation with “an underground church leader in

20   China” who was “arrested 16 times and sentenced six times”

21   and stated that “religious policies have been tightened in


                                      4
 1   China    recently.”        While    the   letters    indicate     that    some

 2   Christians are persecuted in China, the IJ reasonably found

 3   that the letters do not demonstrate that the authorities will

 4   become aware of Xu’s practice.            See Jian Hui Shao v. Mukasey,

 5   546 F.3d 138, 161 (2d Cir. 2008) (finding no well-founded

 6   fear of persecution where the evidence showed that forced

 7   sterilization        happened      “sometimes”      but    the    petitioner

 8   “offered no evidence indicating that ‘sometimes’ arose with

 9   sufficient frequency”).

10         Xu also argues that the IJ failed to consider an expert

11   affidavit, but the record reflects that the IJ considered the

12   affidavit.       Notably, Xu submitted the affidavit after his

13   merits hearing and only two days before the hearing at which

14   the     IJ    issued   her      decision.        Nevertheless,      the     IJ

15   acknowledged the affidavit on the record and stated that it

16   had “been incorporated into the decision.”                   Moreover, the

17   expert’s conclusion that Xu was likely to be persecuted

18   because      there   was   continuing     and    intensifying     hostility

19   towards organized religion in China, did not explain how the

20   Chinese      government    would    become   aware    of   Xu’s    Christian

21   activities in the first place.


                                           5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6